DETAILED ACTION

1.	This Office Action is in response to the communications dated 11/18/2020.
Claims 18-39 are pending in this application.
	Claims 1-17 have been cancelled.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendment has been made to the claim(s) upon agreement by applicant during a telephone conversation with Attorney Paul C. Maier on 06/16/2021:
	Redirecting the dependency of claim 34 from itself to claim 33.
	Accordingly, claim 34 has been amended as follows:

34. (Amended)  The light emitting diode chip of claim 33, wherein the base layer of SiO2 is disposed between the DBR and the substrate.
	
Allowance / Reason for Allowance

3.	Claims 18-39 are allowed.

Claims 18-28:
None of the references of record teaches or suggests the claimed light-emitting diode chip (in combination(s) as set forth in the claim(s)) comprising:
first and second distributed Bragg reflectors (DBRs) disposed on a second portion of the substrate, wherein the first DBR is disposed closer to the substrate than the second DBR and the first DBR comprises a different reflectivity than the second DBR for the first wavelength range.

Claims 29-39:
None of the references of record teaches or suggests the claimed light-emitting diode chip (in combination(s) as set forth in the claim(s)) comprising:
a distributed Bragg reflectors (DBR) disposed on a second portion of the substrate and comprising first and second pairs of dielectric layers, 
wherein the first pair of dielectric layers is disposed closer to the substrate than the second pair of dielectric layers and the first pair dielectric layers comprises a different reflectivity than the second pair of dielectric layers for the first wavelength range.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
June 16, 2021